Citation Nr: 1544716	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-28 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newington, Connecticut.  

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in December 2014, when the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In a June 2015 order, the Court vacated and remanded the Board's decision pursuant to a Joint Motion for Remand. 


FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right ankle disability.

2.  Evidence received since the 2004 rating decision does raise a reasonable possibility of substantiating the claim for entitlement to service connection for a right ankle disability. 

3.  The earliest post service clinical evidence of a right ankle disability is more than a decade after separation from service.

4.  The most probative evidence of record is against a finding that the Veteran has a current right ankle disability causally related to, or aggravated by, active service.


CONCLUSIONS OF LAW

1.  Evidence received since the 2004 RO decision that denied service connection for a right ankle disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

2.  The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in November 2011.

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service VA and private clinical records, and the statements of the Veteran and others in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  The Veteran has stated that he first sought treatment for his ankle post service in "maybe 1996".  The earliest clinical record is from 1998.  The Board finds that a remand to obtain additional records is not warranted.  There are numerous records from 1998 to present which deal with the Veteran's feet and they do not reflect treatment for his ankle in 1996.  The Board also notes that the Veteran has not definitively stated that he had treatment in 1996, but has stated that he sought treatment maybe in 1996, and he has subsequently provided records to VA beginning in January 1998.  He has not provided authorization for VA to obtain earlier records.  The Veteran has been informed of the evidence necessary to substantiate his claim and has not provided VA with the record or authorization to obtain them.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
  
VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In the decision below, the Board reopens the prior claim.  

A VA opinion with respect to the issue on appeal was obtained in 2012.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate because it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's statements and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained. 

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Analysis

Historically in April 2004, the RO denied the Veteran's claim for service connection for a right ankle disability.  The Veteran did not appeal the denial and it became final.  In October 2011, the Veteran filed a claim to reopen the previously denied claim.

New and Material Evidence

Evidence of record at time of last final denial in 2004

The Veteran's STRs reflect that in late October 1983, he was treated for a twisted right ankle from a football game.  X-rays were within normal limits.  The diagnosis was a Grade 1 inversion right ankle sprain.  He was treated with elevation, a splint, a cold pack, crutches for one week, and physical therapy.  He was to not have physical training for six weeks.  A November 10, 1983 STR reflects that his active range of motion was within normal limits with some discomfort but tolerable.  He had a normal gait pattern and was to continue with exercises for three weeks.  The Veteran was subsequently able to play football.  (See December 1984 incident of football injury to eye noted in January 1985 STR).

Subsequent STRs reflect complaints of a stomach ache and diarrhea (April 1984), knee pain (April 1984), shoulder and arm strain after lifting (May 1984), body lice (August 1984), knee pain after starting AA (Air Assault) school (September 1984), right shoulder pain, eye pain, flu syndrome (October 1984), conjunctival bleed due to football (January 1985), sore throat (January 1985), and sore throat, runny nose, headache, and cough (May 1985).  They are negative for right ankle complaints. 

The Veteran's April 1985 report of medical history for separation services (ETS (expiration term of service)) reflects that he denied bone, joint or other deformity, lameness, or foot trouble.  He reported that he was in good health.  The physician's summary and elaboration of all pertinent data reflects that he wears glasses for his vision and that he occasionally gets cramps after playing basketball, but does not have a trick or locked knee.  

The Veteran's April 1985 report of medical examination reflects that his lower extremities were normal upon clinical examination.

In a December 2003 statement (VA Form 21-4138), the Veteran stated that he received a broken ankle during a football game in Germany in 1983.  

An April 2004 VA examination report reflects that the Veteran reported that he did not have physical training during the last year of active service because of his right ankle injury.  He further reported that he had been diagnosed with a hairline fracture and severe sprain, and that he had a cast for three months.  He reported that after the cast was removed, he had some physical therapy for a while but has had chronic ache-like discomfort and limping since the injury.  Upon physical examination, he had moderate swelling in the right ankle and it was larger than the left.  Range of motion was significantly limited.  He had three tender thick calluses on the right foot.  It was noted that when he stands, his right foot is about 20 degrees externally rotated and all toes are deviated laterally with a hallux valgus deformity.  Right ankle strength was 3+/5.  The examiner stated that the Veteran had evidence of chronic right ankle sprain with marked tenderness on the right ankle and a history of a hairline fracture.  Upon x-ray, there was no evidence of acute osseous abnormality in the right ankle joint.  The ankle mortise was preserved.  There was ossification of the distal interosseous membrane that likely represents the sequelae of prior hairline fracture.  However, bony exostosis from the tibia could not be excluded.  


Evidence since the last final denial

Private clinical records from 1998 to 2012 reflect that the Veteran had numerous (more than 15) clinical visits for recurring lesions on the bottoms of both feet which the Veteran reported were painful making him unable to walk in comfort.      

VA clinical records that the Veteran reported a hairline fracture in the military in 1983. (See September 2006)

The Veteran had a 3rd digit, partial matrixectomy in January 2004.  January 2004 records also reflect that orthopedic examination revealed normal ankle and subtalar joints.  

A November 2011 statement from C.F reflects that he has worked at the Post Office for almost 23 years and that since he has known the Veteran, the Veteran has walked with a slight limp.  C.F. stated that he did not know how the Veteran originally injured himself but the Veteran stated that it happened in the military.   

A December 2011 statement from G.M. reflects that he has worked with the Veteran for 23 years and that he has always walked favoring one leg.

A December 2011 statement from M.T. reflects that he has known the Veteran since the early 2000's and that the Veteran has always walked with a limp and seemed to have an irregular gait. 

VA clinical records reflect that the Veteran reported that he was diagnosed with a severely sprained ankle in service and that he never pursued treatment of the ankle sprain.  He reported that the pain gradually improved, but has always bothered him.  X-rays revealed calcaneal shortening, significant subtalar arthritis, talonavicular arthritis and osteophytes, and an area of ossification in interosseous ligament.  (See January 2012 record.)  It was noted that he is referred for consultation concerning his right ankle pain from subtalar arthritis. 

A March 2012 VA examination report reflects that upon examination, the Veteran had plantar flexion to 20 degrees with no objective evidence of pain, and dorsiflexion to 10 degrees with no objective evidence of pain.  He had normal muscle strength.  He used a cane regularly.  He was diagnosed with degenerative or traumatic arthritis.  There examiner opined that it is less likely as not that the Veteran's current right ankle disability is related to, or caused by, his right ankle sprain in October 1983.   

January 2005, December 2005, February 2006, May 2008, March 2009, April 2010, June 2010, December 2010, June 2011, October 2011, January 2012, May 2012, June 2012, August 2012, October 2012, and December 2012 Affiliated Foot and Ankle Surgeons (AFAS) records reflect that the Veteran had recurrent pain in between the left fourth and fifth toes secondary to callus formation.  It was noted that thickened and painful tissue between the toes caused irritation with shoes, which are therefore, unable to be worn comfortably for prolonged periods of time.  It was further noted that pain is present with prolonged walking and standing.  Orthopedic examination revealed normal ankle and subtalar joints.  The assessment was hammertoe deformity with associated hyperkeratosis lesions of the toes.  

A March 2013 Orthotic evaluation and progress record (New England Orthotic and Prosthetic Systems, LLC) reflects in pertinent part that the Veteran was seen for a right Az type AFO (Arizona type Ankle-Foot Orthosis) brace.  It was noted that the Veteran "appears to have PTTD [posterior tibial tendonitis by dysfunction] secondary to pes planus.  Patient develops ankle pain as well as 1st met callousing due to his foot not being in neutral."  The Veteran was casted for a right Az type AFO gauntlet.  

The Veteran testified at the May 2013 Board hearing that he injured his right ankle in service, was told it was a severe sprain, was on crutches for several months, and had treatment in 1996.  He reported that after service, he worked for the postal service, which included a lot of walking and pushing bins.  He testified that he has had pain in his ankle since the injury in 1983 to present.  He also submitted a written statement that he had injured his right ankle in service and was on crutches for a "couple" of months.

Old and new evidence of record considered as a whole

Given the low threshold in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received.  The newly received now contains additional evidence, to include a diagnosis of arthritis, which was not previously of record.  Thus, the claim is reopened.

Newly Reopened Claim

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a right ankle disability may be granted on the merits, de novo.  The Board finds that the Veteran will not be prejudiced by the Board's adjudication of the claim without first having the RO readjudicate it because the RO essentially reopened it.  In this regard, the Board acknowledges that the RO stated that the claim was not reopened, however, a careful review of the claims file and the RO's actions reflects that the RO ordered an examination for the Veteran, which is not required until a claim is reopened, and the RO considered the examiner's findings and rationale.  The RO also considered the lay statements of record.  As the RO has already considered the adequate examination with opinion, lay statements, STRs, and VA and private clinical records, a remand for the RO to readjudicate the issue is unnecessary, would serve no useful purpose, and would only result in unnecessarily imposing additional burden on VA with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).   

As noted, the Veteran avers that he has a right ankle disability as a result of active service.  An essential element of a claim for service connection is that there must be evidence of a current disability.  VA records reflect a November 2011 finding of degenerative changes in the midfoot as well as superior and inferior calcaneal spurring.  The Veteran has been diagnosed with calcaneal shortening, significant subtalar arthritis, talonavicular arthritis and osteophytes, and ossification in interosseous ligament.  Thus, that element has been met. 

A second requirement for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  As noted above, the Veteran's STRs reflect that in late October 1983, he was treated for a twisted right ankle from a football game.  X-rays were within normal limits.  The diagnosis was a Grade 1 inversion right ankle sprain.    

A third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that this third requirement for service connection has not been met.  

As noted above, a March 2012 VA examination report reflects the opinion of the examiner that it is less likely as not that the Veteran's current right ankle disability is related to, or caused by, his right ankle sprain in October 1983.  The examiner considered the pertinent evidence of record, to include the Veteran's diagnosis in service and his arthritis post service, and still determined that it was less likely as not that they were related given the objective evidence of record, which included the negative x-ray findings in service in service and the normal range of motion in November 1983. 

The examiner considered the Veteran's injury in service, and its treatment.  She also considered the Veteran's separation examination.  The examiner found no objective evidence of record to support a finding that the Veteran's current right ankle disability was causally related to service.  In this regard, the Board finds, as discussed in further detail below, that the lay statements lack probative value. 

The claims file includes lay statements of C.F., G.M., and M.T.  The Board finds that they have little, if any, probative value.  None of the individuals has been shown to have served with the Veteran or known him while he was in service.  Although all three individuals stated that the Veteran has limped while walking since at least 1988, or three years since separation from service, none has been shown to have the training, education, or experience necessary to competently state why the Veteran limped.  Notably, the Veteran has been clinically shown to have numerous foot disabilities which have affected his gait.  As noted above, private clinical records from 1998 to 2012 reflect that the Veteran had numerous (more than 15) clinical visits for recurring lesions on the bottoms of both feet which the Veteran reported were painful making him unable to walk in comfort.  Records also reflect that the Veteran had a 3rd digit, partial matrixectomy in January 2004.  

As noted above, numerous records in 2005, 2006, 2008, 2009, 2010, 2011, and 2012 reflect that the Veteran had recurrent pain in between the left fourth and fifth toes secondary to callus formation which caused him difficulty with wearing shoes, prolonged walking, and standing. 

A March 2013 Orthotic evaluation and progress record reflects that the Veteran appears to have posterior tibial tendonitis dysfunction secondary to pes planus, and develops ankle pain as well as 1st met callousing due to his foot not being in neutral.  Thus, the record supports a finding that the Veteran's ankle inflammation (i.e. posterior tibial tendonitis (See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007)) is due to pes planus.  The Veteran is not in receipt of service-connection for pes planus or any other foot disability.  

In sum, post service factors other than the Veteran's in-service sprain have been shown by the clinical records to cause the Veteran difficulty with walking.  The earliest clinical record of a post service complaint with regard to the ankle is not for more than a decade after separation from service. 

The Board finds that any statement that the Veteran has had chronic ankle pain since service is less than credible given the record as a whole. 

As noted above, the Veteran sprained his ankle in October 1983 and was treated in October 1983 and November 1983.  Subsequently, he was able to attend Air Assault school in September 1984 and play football in December 1984.  In this regard, the Board notes that Air Assault school is a voluntary military school, which is physically demanding, to include marching.  There is no competent credible evidence of record that the Veteran was unable to be accepted or participate in Air Assault School due to his right ankle.  The Board finds it less than reasonable that if the Veteran had a right ankle problem, he would have been able to be accepted and to have participated in Air Assault school.  

The Board also notes that subsequent to the October 1983 right ankle sprain, the Veteran sought treatment for stomach ache and diarrhea (April 1984), knee pain (April 1984), shoulder and arm strain after lifting (May 1984), body lice (August 1984), knee pain after starting AA (Air Assault) school (September 1984), right shoulder pain, eye pain, flu syndrome (October 1984), conjunctival bleed due to football (January 1985), sore throat (January 1985), and sore throat, runny nose, headache, and cough (May 1985).  The STRs are negative for right ankle complaints.   The Board finds that if the Veteran had right ankle complaints, it would have been reasonable for him to have sought treatment for his right ankle as he sought treatment for a variety of other complaints. 

In addition, the Veteran specifically denied lameness, bone, joint or other deformity, or foot trouble upon separation in 1985.  Notably, he reported eye trouble, occasional cramps in the legs while playing basketball, and a trick or locked knee.  The Board finds that if the Veteran had a right ankle complaint, it would have been reasonable for him to have reported it when he completed a report of medical history and reported other complaints.  The Veteran's April 1985 report of medical examination reflects that his lower extremities were normal upon clinical examination.

Any opinion based on the Veteran's less-than-credible history, to include the 2004 VA opinion of a chronic right ankle sprain, lacks probative value.  The Veteran's statements of having a broken ankle during a football game, being diagnosed in service with a hairline fracture, having been in a cast for three months in service, having been on crutches for several months in service, and having chronic symptoms since the incident are unsupported by, and contrary to, the evidence contemporaneous to service.  The records contemporaneous to service reflect normal x-ray findings, a splint and not a cast, crutches for approximately one week, normal gait in November 1983, and a denial of problems upon separation.  

The Board finds that the STRs, which are contemporaneous to service, are more credible than the Veteran's statements made years after service and which were made for compensation purposes. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)

In sum, the Board finds that the Veteran's right ankle sprain in service was acute and transitory and symptoms did not extend beyond service.  As noted above, the earliest clinical evidence of a right ankle complaint was not for more than a decade after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
 
Finally, the Board notes that the probative 2012 VA clinical opinion is against a finding of service connection.  The Veteran is competent to report difficulty walking and pain and other symptoms of the ankle.  However, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of arthritis and pes planus, a toe disability, tendinitis, a post service job requiring standing and walking, and a sprain decades earlier.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
Based on the foregoing, the Board finds that service connection for a right ankle disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability, the appeal is granted to that extent.  

Entitlement to service connection for a right ankle disability is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


